
	

115 HR 6302 RH: Cormorant Relief Act
U.S. House of Representatives
2018-07-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 776
		115th CONGRESS2d Session
		H. R. 6302
		[Report No. 115–994]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 3, 2018
			Mr. Bergman introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			October 23, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on July 3, 2018
		
		
			
		
		A BILL
		To enact as law certain regulations relating to the taking of double-crested cormorants.
	
	
 1.Short TitleThis Act may be cited as the Cormorant Relief Act. 2.Regulations relating to the taking of double-crested cormorants (a)Force and effect (1)In generalSubject to subsection (b), sections 21.47 and 21.48 of title 50, Code of Federal Regulations (as in effect on January 1, 2016), shall have the force and effect of law.
 (2)Public noticeThe Secretary of the Interior (referred to in this section as the Secretary), acting through the Director of the United States Fish and Wildlife Service (referred to in this section as the Director), shall notify the public of the authority provided by paragraph (1) in a manner determined to be appropriate by the Secretary.
 (b)SunsetThe authority provided by subsection (a)(1) shall terminate on the effective date of a regulation promulgated by the Director after the date of enactment of this Act to control depredation of double-crested cormorant populations.
 (c)Rule of constructionNothing in this section limits the authority of the Director to promulgate regulations relating to the taking of double-crested cormorants under any other law.
			
	
		October 23, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
